DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Akagi et al. (US Patent Application Publication US 20180109036 A1) teaches: “a connector 10, comprising: a housing 71 including a rear surface portion (back surface of 71, seen in figure 1) facing rearward; and a cover 21 for surrounding a wire 86 pulled out from the rear surface portion (back surface of 71, seen in figure 1) side, wherein: the housing 71 includes a first mounting portion 29 and a second mounting portion 26b provided around the rear surface portion (back surface of 71, seen in figure 1), the cover 21 includes a first mount receiving portion 38 and a second mount receiving portion 26b to be respectively mounted to the first and second mounting portion 26bs, the first mounting portion 29 includes a first lock portion 29, the second mounting portion 26b includes a second lock portion 35a and an interfering portion 44 arranged side by side with the second lock portion 35a, the first mount receiving portion 38 includes a first lock receiving portion (along 38, wherein 29a fits in) to be locked by the first lock portion 29 and the second lock receiving portion (along 26b, wherein 35a fits in) includes a second lock receiving portion (along 26b, wherein 0 with a center (perpendicular longitudinal plane) of the rear surface portion (back surface of 71, seen in figure 1) in a back view (seen in figure 5B) of the housing 71 as a center (perpendicular longitudinal plane)".
However, Akagi fails to provide, teach or suggest: the second mounting portion includes a second lock portion and an interfering portion arranged side by side with the second lock portion, and the first lock portion and the interfering portion are arranged at positions inverted 180° with a center of the rear surface portion of the housing as a center in a back view of the housing.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831